DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 8/24/2021 includes a non-patent literature citation (NPL citation #3) which has not been considered due to a failure to include the filing date.  Please file another IDS that includes the filing date of NPL citation #3 in order for the reference to be considered by the Examiner.

Claim Objections
Claims 1-2 are objected to because of the following informalities:  
-Claim 1, line 18: please correct “the blockage” to “the thrombus or the other mass”
-Claim 1, line 19: please correct “such flow” to “the flow”
-Claim 1, line 20: please correct “or other mass” to “or the other mass”
-Claim 2, line 2: please correct “the total flow” to “a total flow”
-Claim 2, line 3: please correct “the aspiration window” to “the aspiration lumen”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the assistive jet element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to which structure “the assistive jet element” is intended to refer.  For examination purposes, the Examiner interprets that “the assistive jet element” should be interpreted to read “the assistive jet outlet opening”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (US 2008/0243153 A1).
Regarding claim 1, Nguyen discloses an assistive jet aspiration catheter (catheter system 101, see Figs. 1-4) comprising:
a catheter body (shaft 1) having a distal end (distal end 1a), a proximal end (proximal end 1b), and an outer wall (wall of shaft 1);
an aspiration lumen (suction lumen 4) extending through the catheter body (shaft 1) along an axial length of the catheter body (shaft 1) from the distal end (distal end 1a) of the catheter body (shaft 1) to the proximal end (proximal end 1b) of the catheter body (shaft 1) (see Figs. 2-4);
a distal tip (tip of shaft 1 at distal end 1a) positioned at the distal end (distal end 1a) of the catheter body (shaft 1), the distal tip (tip of shaft 1 at distal end 1a) having an aspiration opening (fragmentation opening 6) in communication with the aspiration lumen (suction lumen 4) (see Figs. 2-4, par. [0069]); and
an assistive jet inlet opening (fragmentation lumen connection 11a) extending through the outer wall (wall of shaft 1) in the catheter body (shaft 1) and in communication with an assistive jet channel (fragmentation lumen 3) positioned inside the aspiration lumen (suction lumen 4), the assistive jet channel (fragmentation lumen 3) extending distally from the assistive jet inlet opening (fragmentation lumen connection 11a) to an assistive jet outlet opening (nozzle 5) (see Figs. 2-4, par. [0069]); 
wherein:
	when the aspiration lumen (suction lumen 4) is partially or fully blocked by a thrombus or other mass (thrombus 8) in the aspiration lumen (suction lumen 4) distal to the assistive jet outlet opening (nozzle 5) and when suction is applied to a proximal end of the aspiration lumen (suction lumen 4), the assistive jet aspiration catheter (catheter system 101) is configured to draw a fluid through the assistive jet inlet opening (fragmentation lumen connection 11a) from a location outside of the aspiration lumen (suction lumen 4) and direct an assistive jet flow of the fluid through the assistive jet channel (fragmentation lumen 3) and toward the blockage (thrombus 8) in the aspiration lumen (suction lumen 4) (see Fig. 4, par. [0080]); and
	the assistive jet aspiration catheter (catheter system 101) is configured such that such flow of fluid through the assistive jet channel (fragmentation lumen 3) will erode or break apart the thrombus or other mass (thrombus 8) that is blocking the aspiration lumen (suction lumen 4) (see Fig. 4, par. [0080]).

Regarding claim 2, Nguyen discloses the aspiration catheter of claim 1, wherein the assistive jet element (nozzle 5, see 112b rejection of claim 2 above) is sized and configured to draw less than 20% by volume of the total flow aspirated through the aspiration lumen (suction lumen 4) when the aspiration window (fragmentation opening 6) is not blocked (see Figs. 2-4, par. [0069], [0077], and [0079]; note: the suction is only drawn in by the suction lumen 4, not the fragmentation lumen 3).

Regarding claim 3, Nguyen discloses the aspiration catheter of claim 1, wherein the assistive jet outlet opening (nozzle 5) is positioned between approximately 5 mm distal to a proximal edge of the aspiration opening (fragmentation opening 6) to approximately 10 mm proximal to the proximal edge of the aspiration opening (fragmentation opening 6) (see Figs. 2-4, nozzle 5 is shown to be positioned directly at the proximal edge of the fragmentation opening 6).

Regarding claim 5, Nguyen discloses an aspiration kit (see Figs. 1-4 and 19A), comprising the aspiration catheter (catheter system 101) of claim 1 and a syringe (syringe 12b), the syringe (syringe 12b) being in communication with the aspiration lumen (suction lumen 4) and providing a source of suction to the aspiration lumen (suction lumen 4) (see par. [0105], syringe 12b provides the suction for catheter system 101 and suction lumen 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2008/0243153 A1), as applied to claim 1 above, in view of Bagaoisan et al. (US 2002/0035347 A1).
Regarding claim 4, Nguyen discloses the aspiration catheter of claim 1.  However, Nguyen fails to state wherein the aspiration opening is angled in a lengthwise direction of the catheter body.
Bagaoisan teaches an aspiration catheter (see Fig. 8A) wherein the aspiration opening (distal opening at tip 44) is angled in a lengthwise direction of the catheter body (body of catheter of Fig. 8A) (see Fig. 8A, par. [0069]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspiration opening of the aspiration catheter of Nguyen to be angled in a lengthwise direction of the catheter body as taught by Bagaoisan in order to maximize the area of aspiration (see Bagaoisan par. [0069]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783            

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783